Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 1 of 10 PageID# 52




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CUONG HUYNH,                                          :
                                                      :     Civil No. 1:20-CV-1460
      Petitioner                                      :
                                                      :
v.                                                    :
                                                      :     (M. J. Carlson)
WILLIAM BARR, et al.,                                 :
                                                      :
      Respondents                                     :

                           MEMORANDUM OPINION

I.    Statement of Facts and of the Case

      Cuong Huynh, a federal prisoner, has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241, which attacks aspects of a 78-month sentence

imposed upon him by the United States District Court for the Eastern District of

Virginia in May of 2019 following his conviction for conspiring to distribute

controlled substances. (Doc. 1). Upon consideration of this petition, for the reasons

set forth below, this matter will be transferred to the United States District Court for

the Eastern District of Virginia for further proceedings.

II.   Discussion

      A.     This Petition Should Be Transferred to the Sentencing Court

      In this case, we find that the petitioner has not made out a valid case for

pursuing habeas relief in this district in lieu of a seeking relief in the district of

conviction under 28 U.S.C. §§ 2241 or 2255. With respect to sentencing claims like

                                           1
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 2 of 10 PageID# 53




those made here, in this circuit it is well-settled that: “[T]he usual avenue for federal

prisoners seeking to challenge the legality of their confinement,” including a

challenge to the validity of a sentence, is by way of a motion filed under 28 U.S.C.

§ 2255. In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997); see also United States v.

Miller, 197 F.3d 644, 648 n.2 (3d Cir. 1999) (stating that § 2255 provides federal

prisoners a means by which to bring collateral attacks challenging the validity of

their judgment and sentence); Snead v. Warden, F.C.I. Allenwood, 110 F. Supp. 2d

350, 352 (M.D. Pa. 2000) (finding that challenges to a federal sentence should be

brought in a motion filed under 28 U.S.C. § 2255). It is now clearly established that

§ 2255 specifically provides the remedy to federally-sentenced prisoners that is the

equivalent to the relief historically available under the habeas writ. See Hill v. United

States, 368 U.S. 424, 427 (1962) (stating, “it conclusively appears from the historic

context in which § 2255 was enacted that the legislation was intended simply to

provide in the sentencing court a remedy exactly commensurate with that which had

previously been available by habeas corpus in the court of the district where the

prisoner was confined”).

      Therefore, as a general rule, a § 2255 motion “supersedes habeas corpus and

provides the exclusive remedy” to one in custody pursuant to a federal court

conviction. Strollo v. Alldredge, 463 F.2d 1194, 1195 (3d Cir. 1972). Indeed, it is

clear that “Section 2241 ‘is not an additional, alternative or supplemental remedy to



                                           2
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 3 of 10 PageID# 54




28 U.S.C. § 2255.’ ” Gomez v. Miner, No. 3:CV-06-1552, 2006 WL 2471586, at *1

(M.D. Pa. Aug. 24, 2006) (quoting Myers v. Booker, 232 F.3d 902 (10th Cir. 2000)).

Instead, section 2255 motions are now the exclusive means by which a federal

prisoner can challenge a conviction or sentence that allegedly violates the

Constitution or federal laws or that is otherwise subject to collateral attack. See

Davis v. United States, 417 U.S. 333, 343 (1974). Thus, federal inmates who wish

to challenge the lawfulness of their sentences must typically file motions with the

sentencing court under § 2255.

      In this court, this general rule admits of only one, narrowly-tailored exception,

albeit an exception that has no application here. A defendant is permitted to pursue

relief under 28 U.S.C. § 2241 only where he shows that the remedy under § 2255

would be “inadequate or ineffective to test the legality of his detention.” 28 U.S.C.

§ 2255(e); see also United States v. Brooks, 230 F.3d 643, 647 (3d Cir. 2000)

(recognizing availability of § 2241 in cases where petitioners have no other means

of having claims heard). The inadequacy or ineffectiveness must be “a limitation of

scope or procedure . . . prevent[ing] a § 2255 proceeding from affording . . . a full

hearing and adjudication of [a] wrongful detention claim.” Okereke v. United States,

307 F.3d 120 (3d Cir. 2002) (citing Cradle v. United States, 290 F.3d 536, 538 (3d

Cir. 2002) (per curiam)). “It is the inefficacy of the remedy, not the personal inability

to use it, that is determinative.” Cradle, 290 F.3d at 538-39 (citing Garris v. Lindsay,



                                           3
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 4 of 10 PageID# 55




794 F.2d 722, 727 (D.C. Cir. 1986)).

      Accordingly, “[s]ection 2255 is not inadequate or ineffective merely because

the sentencing court does not grant relief, the one-year statute of limitations has

expired, or the petitioner is unable to meet the stringent gatekeeping requirements of

the amended § 2255.” Cradle, 290 F.3d at 539. In short, Huynh may not avoid the

necessity of pursuing relief under § 2255 by merely contending as he does in this

petition that he was delinquent and tardy in filing for post-conviction relief.

Furthermore, if a petitioner improperly challenges a federal conviction or sentence

under § 2241, the petition must be dismissed for lack of jurisdiction. Application of

Galante, 437 F.2d 1164, 1165 (3d Cir. 1971).

      In this case, the representations that the petitioner makes in his petition simply

do not demonstrate under the controlling legal standards in this circuit that he is

entitled to resort to seeking habeas relief under 28 U.S.C. § 2241 on the grounds that

a motion under 28 U.S.C. § 2255 would be ineffective or inadequate. None of the

petitioner’s claims fall within the narrow exception outlined in Dorsainvil, in which

§ 2241 relief could be available in lieu of a motion under 28 U.S.C. § 2255. In

Dorsainvil, the Third Circuit held that § 2241 relief was available only in very

narrow instances to a petitioner who had no earlier opportunity to challenge his

conviction for conduct that an intervening change in substantive law made no longer

criminal. Dorsainvil, 119 F.3d at 251. On its face, this petition simply does not



                                          4
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 5 of 10 PageID# 56




demonstrate that this narrow exception has any legitimate application to the instant

proceedings. The petitioner is not alleging that this case entails matters which an

intervening change in substantive law has made no longer criminal. Dorsainvil, 119

F.3d at 251. Quite the contrary, conspiring to distribute drugs remains as unlawful

now as it was in 2019 when the petitioner was convicted of this offense. Therefore,

the Dorsainvil exception, under which § 2241 relief could be available in lieu of a

motion under 28 U.S.C. § 2255, simply has no application to this case.

      Furthermore, this is a case where consideration of the petitioner’s claims by

the sentencing court is particularly appropriate since these claims may entail

development of a factual record and call for application of Fourth Circuit precedent.

Recognizing that this matter is not appropriately brought before this court, the

petition could either be dismissed or transferred to the Eastern District of Virginia

so the sentencing district court may consider this petition. While both courses—

dismissal or transfer—are available to this court, we believe that the transfer of this

case to the court of conviction is the appropriate path to follow. On this score, we

note that federal habeas corpus proceedings are essentially civil proceedings, and as

such are governed by the statutes and rules which apply generally to civil litigation.

Thus, such petitions are also subject to the general rules governing venue in civil

litigation, including title 28 U.S.C. § 1404(a), which states as follows: “For the

convenience of parties and witnesses, in the interest of justice, a district court may


                                          5
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 6 of 10 PageID# 57




transfer any civil action to any other district of division where it might have been

brought.”

      Adhering to this familiar principle, we observe that when courts in this district

have been confronted by habeas petitions, like the petition lodged here, which

challenge aspects of a sentence imposed by another federal district court, they have

often relied upon § 1404 to order the transfer of the petition to the sentencing court

for its consideration. In reaching this result we have observed that:

      The Court may apply “traditional venue considerations,” including
      convenience to the parties, where material events took place, and where
      records and witnesses pertinent to a petitioner’s claim may be found, to
      habeas cases. Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 493-
      94, 93 S. Ct. 1123, 35 L.Ed.2d 443 (1973). Indeed, this Court has
      followed this course of action in other cases where an inquiry into the
      sentencing court’s intent was necessary to properly dispose of a
      petition. . . . . See Argentina v. Sniezek, Civil No. 4:09-CV-0382, 2010
      WL 2632561, at *2 (M.D. Pa. Jun. 28, 2010) (Jones, J.); Gardner v.
      Williamson, Civil No. 3:07-CV-1788, 2008 WL 1752229, at *4 (M.D.
      Pa. April 14, 2008) (Munley, J.) (citing Verissimo v. INS, 204 F. Supp.
      2d 818, 820 (D.N.J. 2002) (finding that “a habeas petition may be
      transferred to the district court of the state in which the petitioner was
      sentenced and convicted, even if the petitioner was transferred to prison
      in a different state.”); Wilkins v. Erickson, 484 F.2d 969, 973 (8th Cir.
      1973) (allowing transfer of habeas corpus case from the District of
      South Dakota to the District of Montana because “Montana, the state of
      conviction and sentencing, is the most convenient forum because of the
      availability of witnesses and records.”).

Stover v. Sniezek, No. 1:10-CV-1213, 2010 WL 3220318, *4 (M.D. Pa. Aug. 12,

2010) (Jones, J.); see also Argentina v. Sniezek, Civil No. 4:09-CV-0382, 2010 WL

2632561, *2 (M.D. Pa. Jun. 28, 2010) (Jones, J.); Gardner v. Williamson, Civil No.


                                          6
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 7 of 10 PageID# 58




3:07-CV-1788, 2008 WL 1752229, *4 (M.D. Pa. April 14, 2008) (Munley, J.).

      In this case, the prerequisites for a transfer of this matter to the Eastern District

of Virginia pursuant to 28 U.S.C. § 1404 are fully satisfied. At the outset, it is

apparent that this venue is another district where this claim might have been brought

through a motion under 28 U.S.C. § 2255. Indeed, that district is the most appropriate

venue for this particular challenge to the petitioner’s conviction and sentence.

      It is also evident that the second prerequisite for a transfer order is present

here: A transfer of this action would serve: “the convenience of parties and

witnesses, [and] the interest of justice.” 28 U.S.C. § 1404(a). As we have previously

noted when transferring other petitions to the sentencing district:

      Because the District Court . . . sentenced the petitioner, the events
      material to the case took place in that district. In addition, the court in
      that district has access to the evidence that led the court to make its
      sentencing . . . determination and can best access any witnesses
      necessary to investigate the case. The interests of judicial efficiency and
      economy would best be served by transferring the case to the
      [sentencing court].

Gardner, 2008 WL 1752229, at *4.

      Moreover, in the instant case:

      We need not . . . be overly concerned with the limitations on transfer in
      section 1404(a), as we believe that there is at least a plausible argument
      that if [the petitioner] has no other remedy in the district of his
      conviction and sentencing, the [sentencing] Court . . . would approve
      of the district court’s exercising jurisdiction under the All–Writs Act,
      28 U.S.C. § 1651(a) to grant him a writ of error coram nobis. See
      United States v. Shamy, 886 F.2d 743 (4th Cir. 1989); United States v.
      Mandel, 862 F.2d 1067 (4th Cir. 1988).

                                            7
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 8 of 10 PageID# 59




In re Nwanze, 242 F.3d 521, 526 (3d Cir. 2001).

      In addition, an order transferring this case to the sentencing district for further

proceedings also protects the petitioner’s rights as a pro se litigant. Such a transfer

order avoids any unintended prejudice to the petitioner which might flow from a

dismissal of this action. See Burnett v. New York Cent. R. Co., 380 U.S. 424, 430

(1965). Moreover, addressing the question of venue in this fashion would not

constitute a ruling on the merits of the petitioner’s claims, thus assuring that the

petitioner can have his case heard on its merits in the most appropriate forum. See

18 Wright, Miller & Cooper Federal Practice and Procedure, § 4436, at 338 (stating

that “a dismissal for lack of jurisdiction or improper venue does not operate as an

adjudication upon the merits”) (footnote omitted).

      Finally, we note that: “[a] motion to transfer venue . . . involves a non-

dispositive pretrial matter which a magistrate judge may determine pursuant to 28

U.S.C. § 636(b)(1)(A). See Silong v. U.S., 5:05–CV–55–OC–10GRJ, 2006 WL

948048, at *1 n. 1 (M.D. Fla. April 12, 2006); Blinzler v. Marriott Int’l, Inc., No.

Civ. A. 93–0673L, 1994 WL 363920, at *2 (D.R.I. July 6, 1994); O’Brien v.

Goldstar Tech., Inc., 812 F. Supp. 383 (W.D.N.Y. 1993); Russell v. Coughlin, No.

90 Civ. 7421, 1992 WL 209289 (S.D.N.Y. Aug. 19, 1992); Hitachi Cable Am., Inc.

v. Wines, Civ.A. No. 85–4265, 1986 WL 2135 (D.N.J. Feb. 14, 1986). This is true

‘because it can only result in the transfer of a case to another federal district, not in


                                           8
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 9 of 10 PageID# 60




a decision on the merits or even a determination of federal jurisdiction.’ Adams v.

Key Tronic Corp., No. 94 Civ. AO535, 1997 WL 1864, at *1 (S.D.N.Y. Jan. 2, 1997)

(collecting cases).” Berg v. Aetna Freight Lines, CIV.A. 07–1393, 2008 WL

2779294 (W.D.Pa. July 15, 2008). See, e.g., Brett v. Gertz, 3:12–CV–1429, 2012

WL 4839006 (M.D. Pa. Sept. 12, 2012) report and recommendation adopted, 3:CV–

12–1429, 2012 WL 4838997 (M.D. Pa. Oct. 10, 2012) (citing Market Transition

Facility of New Jersey v. Twena, 941 F.Supp. 462 (D.N.J. 1996)); Holley v.

Robinson, CIV. 1:10–CV–585, 2010 WL 1837797 (M.D. Pa. Apr. 2, 2010) report

and recommendation adopted, 1:10–CV–585, 2010 WL 1837793 (M.D. Pa. May 6,

2010) (same); McManus v. Giroux, No. 3:13-CV-1729, 2013 WL 3346848, at *2–3

(M.D. Pa. July 2, 2013). Therefore, the decision to transfer a case rests within the

jurisdiction and sound discretion of a United States Magistrate Judge under 28

U.S.C. § 636(b)(1)(A), subject to appeal to the district court for an abuse of that

discretion. See Franklin v. GMAC, CIV.A. 13–0046, 2013 WL 140042 (W.D. Pa.

Jan. 10, 2013) (“Orders to transfer are not listed as dispositive..... A Magistrate Judge

may rule on such matters pursuant to 28 U.S.C. § 636(b)(1)(A). See, e.g., Silong v.

United States, 2006 WL 948048, at *1 n. 1 (M.D. Fla. 2006). See also In re U.S.

Healthcare, 159 F.3d 142, 145 (3d Cir. 1998) (a dispositive order is one that

“terminates the matter in the federal court”). This is true “because [the ruling] can

only result in the transfer of a case to another federal district, not in a decision on the


                                            9
Case 3:20-cv-00652-HEH-RCY Document 4 Filed 08/18/20 Page 10 of 10 PageID# 61




merits or even a determination of federal jurisdiction.” Adams v. Key Tronic Corp.,

1997 WL 1864, at *1 (S.D.N.Y. 1997) (collecting cases); see also Holley v.

Robinson, 2010 WL 1837797, *2 (M.D. Pa. 2010) (since “order transferring a case

is not a dispositive final order in that case, this proposed transfer is a matter which

lies within the authority of either the district court, or this [magistrate] court.”); Berg

v. Aetna Freight Lines, 2008 WL 2779294, at *1 (W.D. Pa. 2008) (“A motion to

transfer venue pursuant to 28 U.S.C. § 1404(a) involves a non-dispositive pretrial

matter which a magistrate judge may determine pursuant to 28 U.S.C. §

636(b)(1)(A)”) (collecting cases)).

III.   Conclusion

       For the foregoing reasons, IT IS ORDERED that this case be transferred to

the United States District Court for the Eastern District of Virginia for further

proceedings.

       An appropriate order follows.



       Submitted this 18th day of August 2020.




                                                 S/ Martin C. Carlson
                                                 Martin C. Carlson
                                                 United States Magistrate Judge


                                            10
